Title: Contract between the State of Virginia and Peter Penet, Windel & Company, 22 July 1779
From: Jefferson, Thomas,Penet, Peter
To: 


[Williamsburg]  22 July 1779. Contract entered into by the Governor and Council of Virginia on the one part and Peter Penet, Windel [or Wendel] & Company on the other part, by which the company pledges to establish “a Manufactory of Arms and Foundery of Cannon … on James river,” to import artisans therefor, and to furnish 10,000 stand of arms annually to the state, while the state on its part pledges to obtain a proper site and water rights for the foundry, to exempt the artisans from military service, to secure supplies of iron, copper, and coal, and to purchase the arms made. Signed by TJ on the part of the state and by P. Penet “pour moy et Wendel & Co.”; witnessed by Savarit (given name unknown) and Meriwether Smith.
